Quinn, J.
This is the second appeal in this case. 140 Minn. 63, 167 N. W. 278. George C. Stiles brought the action as attorney for the plaintiff to recover for personal injuries. After the case was at issue, plaintiff settled with the defendant for $4,000, without the knowledge of his attorney or payment of his fees. Stiles made application to the trial court to have the case reinstated and for leave to intervene for- the purpose of having his right- to a lien upon the cause of action and the amount thereof determined. The application was granted and the intervener filed a complaint in intervention. The defendant answered, alleging that -the contract of employment between Stiles and the plaintiff was ehampertous and void as against public policy, because it was procured by solicitation of a layman employed by Stiles. The issue was -tried to a jury and a verdict returned in favor of the intervener and against the defendant. From an order denying defendant’s motion for judgment notwithstanding the verdict, and if that be denied for a new trial, defendant appealed.
But two questions are presented for consideration: (1) Is the evidence conclusive that the ease was so far solicited by the witness Roe, that the contract of retainer is invalid? (2) Is the contract of employment dated December 9 invalid for the reason that it increased the attorney’s compensation after the action was commenced?
1. The jury found the contract between plaintiff and the intervener not ehampertous. We are asked to hold as a matter of law that it was. There was evidence that the attorney procured the case through the solicitation of the witness Roe, a layman -whom Stiles employed for that purpose. The plaintiff so testified, and there was testimony in corroboration thereof. Stiles testified that the first he ever heard of the plaintiff or his cause of action, was by a letter which he received early in August, 1916, from a former client by the name of Ben Hertr, dated August 2, telling him about the plaintiff’s ease and that Mr. Anker had' requested him to write Mr. Stiles to come and see him about handling his *218case; that in response to such letter he sent Mr. -Eoe to see the plaintiff which led up to his employment. The testimony of Stiles was corroborated by Eoe, Herr and 'Scott, and made a question of fact for the jury as to whether Eoe solicited the case for Stiles, in such a manner as to render the contract champertous. The findings of the jury settled the question in favor of the intervener.
2. As to the contract of December 9, 1919, the plaintiff testified that the terms of the contract were talked over between him and Mr. Stiles and that he understood the contract when he signed it. There is no dispute as to the amount 'agreed upon between the parties thereto. The mere fact that the amount which the attorney was to receive was changed subsequent to the employment does not invalidate the contract.
Affirmed.